DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13 and 18 are rejected under 35 U.S.C. 102(a) (2) as being anticipated  by Sivan et al (11,216,705).
Regarding claims 1,  13 and 18 Sivan discloses,
 	Store a plurality of labeled predicted electro- optic (EO) image classified objects having respective elevation values associated therewith in a semantic label database (note fig. 2, block 206 and 210 and col. 10 lines 57-67, object detector provides classification (label, identifier), 
 	Train a model using trained EO imagery and the semantic label database, estimate height values within new EO imagery for a geographic area based upon the trained model (note col. 11 lines 11-20, transmit images to neural network, machine learning models), and
 	Generate an estimated height map for the geographic area from the estimated height values and output the estimated height map on a display (note fig. 2, block 240, object detection based system, includes system in which display of object is needed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  2, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sivan et al (11,216,705) in view of Kim et al (10,990,852)
Regarding claims 2, 14 and 19 Sivan does not clearly disclose
 	Wherein the processor is configured to estimate height values from the new EO imagery also based upon at least one stochastic gradient descent model (SGDM).  Kim disclose processing based on stochastic gradient descent model (note col. 11 lines 10-15, cites stochastic gradient descent in classification process).  Sivan and Kim are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include processing based on stochastic gradient descent model in the system of Sivan as evidenced by Kim.  The suggestion/motivation for doing so enhancing performance of the models by reducing time of processing.  It would have been obvious to combine Kim with Sivan to obtain the invention as specified by claims 2, 14 and 19.

Allowable Subject Matter
Claims 9-12 are allowed.

The following is an examiner’s statement of reasons for allowance for independent claim 9.  Prior art could not be found for the features perform an accuracy assessment of the estimated height values based upon a non-EO height reference data set for the geographic area.  These features in combination with other features could not be found in the prior art.  Claims 10-12 depend on claim 9.  Therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3-8, 15-17 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claims 3, 15 prior art could not be found for the features wherein the at least one SGDM comprises a plurality SGDMs; and wherein the processor is configured to perform a game theory optimization (GTO) on outputs of the plurality of SGDMs.  These features in combination with other features could not be found in the prior art.  Claims 4-7, 16 and 21 depend on claim 3, 15 and 20, respectively.  Therefore are also objected.

Regarding claims 8, 17 and 22 prior art could not be found for the features perform an accuracy assessment of the estimated height values based upon a non-EO height reference data set for the geographic area.  These features in combination with other features could not be found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
July 16, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664